Filed Pursuant to Rule 433 Registration No. 333-146213 November 5, 2009 The following information is a Summary of Material Modifications/Notice of changes relating to certain investment options for the Lincoln National Corporation Executive Deferred Compensation Plan for Agents.More information about each of the investment options offered under the Plan (except for the LNC Stock Unit Fund) can be obtained by logging into your LNL Agents’ Savings and Profit-Sharing account on the Lincoln Alliance®website at:www.LincolnAlliance.com.To view the Collective Investment Trust Disclosures, click on “Collective Trust Disclosure” under Site Tools on the right side of your Summary of Account Page.To view a Prospectus, click on “Fund Prospectus,” on the left side of your Summary of Account Page, then click on “LNL Agents’ Savings and Profit-Sharing Plan.”Scroll down to view the investment option prospectus you are interested in viewing.If you are not a participant in the LNL Agents’ Savings and Profit-Sharing Plan, contact the Benefit Administrator of your plan for this information. Effective:August 4, 2008: On August 4, 2008,the name change from AST Capital Trust Company to Wilmington Trust Retirement and Institutional Services Company (“WTRIS”) was approved from a regulatory perspective.WTRIS, as Trustee for the collective investment trust options under the plan, is a wholly owned subsidiary of Wilmington Trust FSB.This change relates to the following investment options: Delaware International Equity Trust Delaware Large Cap Growth Trust Delaware Large Cap Value Trust Delaware Small Cap Growth Trust Effective June 30, 2009: On June 30, 2009, the temporary fee waivers expired on the following investment options: Expense Ratio with Waiver Current Expense Ratio Delaware International Equity Trust 0.50% 0.90% Delaware Large Cap Growth Trust 0.40% 0.70% Delaware Small Cap Growth Trust 0.53% 0.80% Effective October 20, 2009: On August 19, 2009, the Board of Trustees of Delaware Group Foundation Funds approved changing the names of the Funds as set forth below to be effective October 20, 2009: Current Names New Names Delaware Aggressive Allocation Portfolio Delaware Foundation® Growth Allocation Fund Delaware Moderate Allocation Portfolio Delaware Foundation® Moderate Allocation Fund Delaware Conservative Allocation Portfolio Delaware Foundation® Conservative Allocation Fund No modifications to the current investment strategy or management style of the funds accompany the name changes. * You do not need to make any changes to your account as a result of these changes.
